1 U.S. 150 (1785)
1 Dall. 150
RESPUBLICA
versus
CALDWELL.
Supreme Court of United States.

But M`KEAN, Chief Justice, delivered the opinion of the Court, that the evidence was inadmissible, for two reasons:
First, Because it would only amount to matter of opinion, whereas it is on facts the Court must proceed; and the necessary facts are already in proof. Secondly; Because it would be no justification; for, on the same principle that the defendant might carry his wharf 12 feet, he could justify extending it farther; or any other man might excuse a similar intrusion. Suppose, for instance, a street were 60 feet wide, 12 feet might be taken off it, without doing any material injury to the public property, or creating any great obstruction to passengers; yet, surely this will not justify any man's actually building upon, and assuming the property of the 12 feet that could be thus spared.